DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/23/2021 amended claims 1-12.  Claims 1-12 are rejected on new grounds of rejections necessitated by the amendments of claims 1-12.

Objection/s to the Specification
The title of the invention, “OPTICAL UNIT THAT INCLUDES A LIGHT SOURCE. AND A PROJECTION-TYPE DISPLAY APPARATUS THAT INCLUDES THE OPTICAL UNIT,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “LIGHT ABSORBING DEVICE FOR PROJECTION DISPLAY APPARATUS.”

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 20070146644 A1) in view of Li (US 20090153805 A1).
Regarding claim 1, Ma teaches an optical unit comprising: a light source (102); and a light absorbing device (306a/b/c) on an optical path of the light emitted from the light source (102), and where the light absorbing device (306a/b/c) includes a radiator (310a/b/c) and an irradiation face (on 308a/b/c), the irradiation face is configured to be irradiated with the light emitted from the light source.
Ma does not explicitly teach the radiator includes a supporter that extends along a travelling direction of the light, and the irradiation face is perpendicular to the supporter of the radiator.
Li teaches having a supporter (830) of the radiator (50) that extends along a direction perpendicular the heat absorption plate (70; Fig. 3 and 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ma with Li (which results in the supporter extends along a travelling direction of the light and perpendicular to the irradiation face); because it allows the heat to dissipate at a location away from the optics.

Regarding claim 6, Ma, as modified by Li, further teaches the light absorbing device (306a/b/c) includes an irradiation face that is to be irradiated with the light emitted from the light source (102), and the irradiation face has a shape of a flat plate ([0016], [0050], [0054], [0057]).
Regarding claim 7, Ma, as modified by Li, further teaches the light absorbing device (306a/b/c) includes an irradiation face that is to be irradiated with the light emitted from the light source (102), and the irradiation face is a wave-shaped face (Fig. 4).
Regarding claim 8, Ma, as modified by Li, further teaches the light absorbing device (306a/b/c) includes an irradiation face that is to be irradiated with the light emitted from the light source (102), and the irradiation face has an irregular shape ([0050], [0051], [0055]).
Regarding claim 11, Ma, as modified by Li, further teaches the radiator (310a/b/c of Ma; 50 of Li) includes a plurality of fins (Fig. 3A of Ma; 530 of Li).
Regarding claim 12, Ma teaches a projection-type display apparatus (Fig. 1-4) comprising: an optical unit (110a/b/c) configure to generate image light by modulation of light from a light source (102), wherein the modulation is based on an input image signal, and a projection optical system (120) configured to project the image light generated by the optical unit, wherein the optical unit including the light source (102), and a light absorbing device (119a/b/c, 306a/b/c) on an optical path of the light emitted from the light source (102), and the light absorbing device (306a/b/c) includes a radiator (310a/b/c) and an irradiation face (on 308a/b/c), the irradiation face is configured to be irradiated with the light emitted from the light source (102).

Li teaches having a supporter (830) of the radiator (50) that extends along a direction perpendicular the heat absorption plate (70; Fig. 3 and 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ma with Li (which results in the supporter extends along a travelling direction of the light and perpendicular to the irradiation face); because it allows the heat to dissipate at a location away from the optics.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Li and in further view of Nojima (US 20120106126 A1).
Regarding claim 3, neither Ma nor Li teaches the light source including a wavelength conversion device that converts a wavelength of the light emitted from the light source.
Nojima teaches an optical unit comprising a light source including a wavelength conversion device (100) that converts a wavelength of the light emitted from the light source ([0096]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ma and Li with Nojima; because it Nojima’s light source provides high efficiency illumination.
Regarding claim 4, the combination of Ma, Li and Nojima consequently results in the wavelength conversion device (100 of Nojima) includes a phosphor layer on a substrate that is 
Regarding claim 5, Ma, as modified by Li, does not teach the light source includes a first light source and a second light source each having one or more optical devices
Nojima teaches the light source (Fig. 28 and 29) includes a first light source (903) and a second light source (905) each having one or more optical devices (909, 910, 914, 907).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ma and Li with Nojima; because it Nojima’s light source provides high efficiency illumination.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Li and in further view of Yamamoto (US 20070195417 A1).
Regarding claim 9, neither Ma nor Li explicitly teaches the irradiation face has a plurality of conical projections. 
Yamamoto teaches the irradiation face has a plurality of conical projections (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ma and Li with Yamamoto; because it allows lights to be absorb substantially completely ([0032] of Yamamoto).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Ichikawa (US 20070091465 A1).
Regarding claim 10, neither Ma nor Li explicitly teaches the irradiation face has a porous shape. 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ma and Li with Ichikawa; because it provides a low cost and effective solution for light absorption.

Response to Arguments
Applicant's arguments with respect to claims 1-12 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882